DETAILED ACTION
This action is responsive to the following communication: the response filed on 2/9/2022.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 7, 8, and 20 are cancelled; 10-19 are withdrawn; 1-6, 9, and 21-24 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2022 has been considered by the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-19 directed to an invention non-elected with traverse in the reply filed on 2/4/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. 
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claim(s) 1-6, 9, and 21-24 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely increasing the third pass voltage based on a first offset depending on a driving temperature of the non-volatile memory device, or decreasing the second pass voltage based on a second offset depending on the driving temperature.
With respect to independent claim 21 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely perform a recovery phase after a program verify operation, the recovery phase including applying a recovery voltage to a selected word line among the plurality of word lines and unselected word lines among the plurality of word lines, and the recovery phase including applying a precharge voltage to a common source line of the cell string.
With respect to independent claim 24 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely increasing the third pass voltage based on a first offset depending on a driving temperature of the non-volatile memory device, or decreasing the second pass voltage based on a second offset depending on the driving temperature.
The allowable claims are supported in at least fig. 8 and 11 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824